Citation Nr: 0320259	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  95-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  The propriety of initial noncompensable rating for 
prostatitis.  

2.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324 (2002) based on multiple noncompensable 
service connected disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel



INTRODUCTION

The veteran had active service from August 1967 to July 1973 
and from August 1973 to April 1989.  

This appeal comes from a May 1994 rating decision by the RO 
that, among other things, granted service connection and a 
noncompensable for prostatitis.  In September 1998 the Board 
remanded this claim to the RO for further development.

REMAND

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this regard, it is noted that the RO has not informed the 
veteran of the provisions of the VCAA and the significance of 
this legislation for the veteran's current claims.  Such 
should be accomplished prior to further appellate 
consideration in this case.  

Also, in January 2003 the Board sought further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As a result of this 
development, additional clinical evidence has been received.  

Accordingly, the case must be remanded for the following:

1.  The RO should provide the veteran 
with a VCAA notice letter regarding his 
claims. 

2.  The RO should then readjudicate the 
veteran's claim for a compensable initial 
evaluation for prostatitis and a 
compensable rating under the provisions 
of 38 C.F.R. § 3.324 based on multiple 
noncompensable service connected 
disabilities in light of the evidence 
received since its supplemental statement 
of the case issued in June 2002.  

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.  

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


